        Case 1:19-cv-01608-EPG Document 18 Filed 08/25/20 Page 1 of 1



 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5

 6                               EASTERN DISTRICT OF CALIFORNIA

 7
     LORRAINE CAROL PADILLA,                        )   Case No.: 1:19-cv-01608-EPG
 8                                                  )
                    Plaintiff,                      )   ORDER GRANTING STIPULATED
 9                                                  )   EXTENSION OF TIME
10
            vs.                                     )
                                                    )   (ECF No. 17)
11   ANDREW SAUL,                                   )
     Commissioner of Social Security,               )
12                                                  )
13
                    Defendant.                      )
                                                    )
14                                                  )
15          Defendant moves for an extension of time to file his response to Plaintiff’s Opening Brief.

16   (ECF No. 17.) Plaintiff does not oppose and has stipulated to the extension of time. (See id.) The

17   Court finds good cause for and accordingly will grant the extension of time.

18          IT IS ORDERED that Defendant shall have until September 30, 2020, to file a responsive

19   brief. All subsequent deadlines are extended accordingly.
20
     IT IS SO ORDERED.
21

22
        Dated:     August 25, 2020                            /s/
23                                                      UNITED STATES MAGISTRATE JUDGE

24

25

26

27

28
